
	

113 S701 IS: Forty Hours Is Full Time Act of 2013
U.S. Senate
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 701
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Ms. Collins introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  definition of full-time employee for purposes of the individual mandate in the
		  Patient Protection and Affordable Care Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Forty Hours Is Full Time Act of
			 2013.
		2.Definition of
			 full-time employeeSection
			 4980H(c) of the Internal Revenue Code of 1986 is amended—
			(1)in paragraph (2)(E), by striking by
			 120 and inserting by 174; and
			(2)in paragraph (4)(A) by striking 30
			 hours and inserting 40 hours.
			
